*      IN THE
 ATTORNEY GRIEVANCE
                                                                  *      SUPREME COURT
 COMMISSION
                                                                  *      OF MARYLAND
                         v.
                                                                  *      AG Docket No.10
 EDUARDO VIDÁL GONZÁLEZ y                                                September Term, 2022
                                                                  *
 TORRES
                                                                         Case No. C-22-CV-22-000257
                                                                  *      Circuit Court for Wicomico County

                                                                 ORDER

          The Attorney Grievance Commission of Maryland and the Respondent, Eduardo Vidál

González y Torres, have jointly petitioned the Court to suspend the Respondent from the

practice of law in Maryland for 60 days for violations of 8 C.F.R. § 1003.102(c) (o), (q)(2)

and (3), and (r)(2), but with the execution of that disposition stayed for a 12-month period of

probation subject to the terms and conditions of the parties’ probation agreement. Upon

consideration of the joint petition, it is this 16th day of December 2022, by the Supreme Court

of Maryland,

          ORDERED that the Respondent is suspended from the practice of law for 60 days; and

it is further

          ORDERED that the execution of the suspension is STAYED for twelve months subject

to respondent’s compliance with the terms and conditions of his probation agreement.


 Pursuant to the Maryland Uniform Electronic Legal Materials
 Act (§§ 10-1601 et seq. of the State Government Article) this
 document is authentic.

                 2022-12-16 08:17-05:00
                                                                           /s/ Matthew J. Fader
                                                                               Chief Justice

 Gregory Hilton, Clerk